DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on September 8, 2021 has been entered.  Claim(s) 30-32 has/have been added.  Therefore, claims 1-6, 8-12, 14, 16-20, and 22-32 are pending in the application.  

Claim Objections
Claim(s) 1-6, 8-12, 14, 16-20 and 22-32 is/are objected to because of the following informalities:  claims 1, 10, 18 and 30 lack appropriate articles before elements of the claims.  It is suggested that for clarity purposes newly introduced elements be proceeded by the indefinite article “a” or “an” and that the already introduced elements be proceeded by the definite article “the”.  Moreover, a comma is missing after “data” in line 29 of claim 1.  Lastly, in line 21 of claim 30, it is suggested that a variable other than “m” be used to represent a second number of coefficients for clarity purposes as “m” was already used for “a first number of coefficients. Claims 2-6, 8-9, 11-12, 14, 16-17, 19-20 and 22-32 which either directly or indirectly depend from claims 1, 10, 19 and 30 and which inherit deficiencies of claims 1, 10, 18 and 30 are objected to for similar reasons.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 8-12, 14, 16-20 and 22-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, as currently presented claims 1, 10, 18 and 30 require that the mathematical model be updated “in response to a determination of the second trend different from the first trend.”  The specification, however, does not provide any description of this claimed subject matter.  In paragraphs [0028]-[0038] of the specification as published and Figs. 3A and 3B, the specification discloses a method for adaptive bandwidth reduction to be executed by an loT gateway device.  In 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 8-12, 14, 16-20 and 22-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
With respect to claim 1, as currently presented the claim requires that a mathematical model be determined to represent data of the sensor data.  It is not clear, however, to what data the phrase “data of the sensor data” is referring to.  In addition, the claim recites “data of the sensor” twice (in lines 13 and 24).  It is unclear whether the second recited “data of the sensor” was intended to related back to “data of the sensor” recited in line 13 or set forth an additional data of the sensor.  Moreover, there is insufficient antecedent basis for the term “the first number m” recited in line 28 of the claim.  Lastly, it is unclear how the mathematical model that is to represent data of the sensor data based on the first trend of the first sensor data is determined based on data of the sensor.  Specifically, it is not clear based on what data the mathematical model that is to represent data of the sensor is being determined and/or how values of a first plurality of coefficients of the mathematical model that is determined based on the first trend of the first sensor data are based on data of the sensor?   For the purpose of the examination, it will be assumed that the mathematical model is determined to represent data of the sensor based on the first trend of the first sensor data.  Claim(s) 2-6, 8-9, and 26-29, which either directly or indirectly depend from claim 1 and which inherit deficiencies of claim 1 is/are rejected for similar reasons. 
With respect to claim 10, as currently presented the claim requires that a mathematical model be determined to represent data of the sensor data.  It is not clear, however, to what data the phrase “data of the sensor data” is referring to.  In addition, 
With respect to claim 18, as currently presented the claim recites “data of the sensor” twice (in lines 6 and 9).  It is unclear whether the second recited “data of the sensor” was intended to related back to “data of the sensor” recited in line 6 or set forth an additional data of the sensor.  Moreover, it is unclear how the mathematical model that is to represent data of the sensor based on the first trend of the first sensor data is determined based on data of the sensor.  Specifically, it is not clear based on what data the mathematical model that is to represent data of the sensor is being determined and/or how values of a first plurality of coefficients of the mathematical model that is determined based on the first trend of the first sensor data are based on data of the sensor?   For the purpose of the examination, it will be assumed that the mathematical 
With respect to claim 30, as currently presented the claim requires that an apparatus comprises “memory”, “instructions in the apparatus” and “processor circuitry to execute the instruction”.  It is unclear, however, what is considered an apparatus in which the instruction are present and/or where in the apparatus the instructions are present.  While the specification discusses in paragraph [0015] of the application as published that the “memory 114 may store various data and software used during operation of the IoT gateway device”, the specification fails to teach an apparatus and/or what constitutes an apparatus in which instruction to be executed by the processor circuitry are present.  Accordingly, the metes and bounds of the claim are unclear.  In addition, as currently presented the claim requires that a mathematical model be determined to represent data of the sensor data.  It is not clear, however, to what data the phrase “data of the sensor data” is referring to.  Moreover, the claim recites “data of the sensor” twice (in lines 12 and 19).  It is unclear whether the second recited “data of the sensor” was intended to related back to “data of the sensor” recited in line 10 or set forth an additional data of the sensor.  Furthermore, there is insufficient antecedent basis for the term “the first number m” recited in lines 14 and 23 of the claim.  Lastly, it is unclear how the mathematical model that is to represent data of the sensor data based on the first trend of the first sensor data is determined based on data of the sensor.  Specifically, it is not clear based on what data the mathematical model that is to represent data of the sensor is being determined and/or how values of a first 

Response to Arguments
Applicant's arguments filed on September 8, 2021 have been fully considered but they are not persuasive. In particular, with respect to claim rejections under 35 USC § 112(a), the Applicant argues that the specification provides support for the claim limitation specifying that ‘the mathematical model be updated in response to a determination of the … [second] trend different from the first trend.’  Specifically, the Applicant points to paragraphs [0030] and [0033] of the specification as providing description of this claimed subject matter.  The examiner respectfully disagrees.
To begin with, paragraph [0030] describes how the IoT gateway determines mathematical model that best represents sensor data trend, which includes determining parameter of the new mathematical model, such as, a number of coefficients and precision of the coefficients.  There is nothing in paragraph [0030] that describes that the mathematical model is updated “in response to a determination of the second trend [being] different from the first trend”.  Namely, the noted paragraph does not provide any discussion of any comparison being made between first and second trends and/or that the mathematical model is updated in response to a difference being determined 
Moreover, paragraph [0033] discusses factors that can be considered when the type of mathematical model and its parameters are determined, including historical trends of the data.  Again, this paragraph does not provide any details about determining a difference between the first and second trends and updating mathematical model “in response to a determination of the second trend different from the first trend”.   Thus, while the paragraphs noted by the Applicant may be considered as disclosing how mathematical models that represent sensor data can be determined (i.e. different mathematical model can be determined for newly obtained sensor data), contrary to the Applicant’s arguments, neither these paragraphs, nor the specification as a whole teach that the mathematical model is updated in response to a determination of the second trend being different from the first trend. Accordingly, the specification fails to teach the noted claimed subjected matter.
With respect to the rejection of the claims under § 112(b) the Applicant argues that paragraphs [0011] and [0030] of the present specification describe “the selection of a new mathematical model by the IoT gateway device 102 that best represents the sensor data trend”, where “the parameters of the mathematical model are selected in order to adjust the mathematical model to better fit the sensor data trend” with “the determination of this sensor data trend … [being] further described in Paragraph [0011] of the present specification”.   Thus, according to the Applicant, “the present specification (e.g., Paragraph [0030], Paragraph [0011]) clearly describes the determination of the mathematical model based on the first trend of sensor data, and 
While the examiner does not dispute the fact that the specification describes how the IoT gateway device 102 selects a new mathematical model that best represents sensor data, it is unclear, however, from the claim language as do which data is used to determine the mathematical model.  Specifically, initially the claim states that the mathematical model is based on the first trend of the first sensor data, whereas later the claim states that the mathematical model (coefficients thereof) is based on data of the sensor for which the mathematical model is determined.  Accordingly, it is not clear based on which data the mathematical model is being determined and, as such, the metes and bounds of the claims are unclear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/21/2021